internal_revenue_service department of ine significant index number washington dc contact person telephone number in reference to t ep ra t1 date apr mm legend taxpayer a taxpayer b ira x dear this is in response to a ruling_request dated november from your authorized representative concerning an individual_retirement_arrangement ira described under sec_408 of the internal_revenue_code ‘code’ the following facts and representations have been submitted on your behalf taxpaxyers a and b married on august and divorced on date taxpayer a is currently age and taxpayer b among the marital assets is an ira account ira x owned by taxpayer b it is represented that taxpayer b began receiving substantially_equal_periodic_payments from ira x in at the age of of approximately dollar_figure a month pursuant to the decree of dissolution of marriage between taxpayer a and taxpayer b a portion of ira x is to be transferred by means of a trustee to trustee transfer from taxpayer b’s ira x to a new ira account to be owned by taxpayer a taxpayer a’s decreed transfer is equal to dollar_figure or of the balance of taxpayer b's total account balance in ira x based on the foregoing facts and representations you have requested the following rulings that the division of ira x as described and subsequent transfer of the amount specified in the dissolution document pursuant to the decree of dissolution will be considered a nontaxable transfer per code sec_408 taxpayer a is not required to continue in a proportionate amount her transferred portion of ira x to the total ira the substantially_equal_periodic_payments under code sec_72 from her share of her former husband’s ira account and by not continuing these payments does not activate the code sec_72 early withdrawal penalties because of code sec_72 a modification of a series of substantially_equal_periodic_payments code sec_408 states that except as otherwise provided in this subsection any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 states that the transfer of an individual's interest in an ira to his or her spouse or former spouse under_a_divorce_or_separation_instrument described in subparagraph a of code sec_71 is not considered to be a taxable transfer made by such individual notwithstanding any other provision of this subtitle and such interest at the time of the transfer is to be treated as an ira of such spouse and not such individual thereafter such ira for purposes of this subtitle is to be treated as maintained for the benefit of such spouse code sec_71 defines the term divorce or separation instrument’ means a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse sec_1_408-4 of the income_tax regulations provides that the transfer of an individual's interest in whole or in part in an ira to his or her former spouse under a valid divorce decree or a written instrument incident to such divorce shall not be considered to be distribution from an ira to such individual or the former spouse sec_1_408-4 provides that the interest described in this paragraph g which is transferred to the former spouse shall be treated as an ira of such former spouse if the interest is in an ira in order to apply sec_72 to amounts distributed from an ira such ira distribution must be taxable under sec_408 code sec_408 provides an exception to code sec_408 that ira transfers incident ta a divorce are not taxable at the time of the transfer accordingly we conclude with respect to ruling bay request that the division of ira x and the subsequent transfer pursuant to the decree of dissolution of marriage will be considered a nontaxable transfer under sec_408 with regard to ruling_request code sec_72 provides that if any taxpayer receives any amount from a qualified_retirement_plan as defined in code sec_4974 which includes an ra the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income code sec_72 provides that a distribution from a qualified_retirement_plan that is part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary is not subject_to the tax in code sec_72 code sec_72 states that if paragraph does not apply to a distribution by reason of the paragraph a iv and the series of payments under such a paragraph are subsequently modified other than by reason of death or disability - i before the close of the 5-year period beginning with the date of the first payment and after the employee attains age or ii before the employee attains age the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax which but for paragraph a iv would have been imposed plus interest for the deferral_period code sec_72 defines the term deferral_period as the period beginning with the taxable_year in which without regard to paragraph a iv the distribution would have been includible in gross_income and ending with the taxable_year in which the modification described in subparagraph a occurs code sec_408 provides that the interest transferred pursuant to a decree of divorce is treated as an ira of the former spouse and not the individual because taxpayer a’s ira is treated as her own ira taxpayer a is not required to begin receiving distributions from her ira after the transfer incident to the divorce decree to preclude the application of code sec_72 or sec_72 to her ira thus we rule that taxpayer a is not required to continue to receive in a proportionate amount substantially_equal_periodic_payments from her share of taxpayer b’s ira x transferred to her ira to preclude the application of code sec_72 with respect to her ira bar this ruling is conditioned on ira x and taxpayer a’s ira satisfying the requirements of code sec_408 at ail relevant times this ruling does not address whether code sec_72 or sec_72 applies to ira x this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative pursuant to a power_of_attorney on file in this office sincerely yours lar buon manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice cc
